IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-11-00139-CV

NATHANIEL MCCRUMB,
                                                              Appellant
v.

BILL PIERCE AND AKBAR SHABAZZ,
                                                              Appellees



                            From the 12th District Court
                               Walker County, Texas
                               Trial Court No. 24,026


                           MEMORANDUM OPINION


       Appellees filed a motion to dismiss this appeal, asserting that Appellant’s notice

of appeal was untimely. The trial court’s dismissal order was signed on March 14, 2011,

and the notice of appeal was therefore due to be filed no later than April 13, 2011. The

motion asserts that the notice of appeal was delivered to the Wynne Unit mailroom on

April 18, 2011 and was filed in the trial court on April 19, 2011.

       The notice of appeal must have been filed within thirty days after the judgment

or order. See TEX. R. APP. P. 26.1. But if the notice of appeal was filed within the fifteen-
day window for filing a motion for extension of time to file notice of appeal, the

appellate court must imply a motion for extension of time if an appellant can show a

reasonable explanation for the late filing of the notice of appeal. See In re B.G., 104

S.W.3d. 565, 567 (Tex. App.—Waco 2002, order); TEX. R. APP. P. 26.3.

       The Clerk of this Court notified Appellant by letter dated June 28, 2011 that this

appeal was subject to dismissal for want of jurisdiction if Appellant did not provide a

reasonable written explanation for the late filing of his notice of appeal within 21 days

of the date of this letter. The Clerk of this Court additionally notified Appellant by

letter dated August 9, 2011 that this appeal was subject to dismissal for want of

jurisdiction if Appellant did not provide a reasonable written explanation for the late

filing of his notice of appeal within 30 days of the date of this letter. Appellant has not

provided a reasonable written explanation for the late filing of his notice of appeal, nor

has Appellant filed a response to the motion to dismiss.         Accordingly, Appellees’

motion to dismiss is granted.

       Accordingly, this appeal is dismissed. See TEX. R. APP. P. 42.3(a).



                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed September 21, 2011
[CV06]




McCrumb v. Pierce                                                                    Page 2